Motion of respondent to dismiss the petitioner’s appeal is denied. Motion of the Public Defender for an extension of *933time within which to file the brief of the petitioner is granted and said brief shall be filed by June 4, 1976.
Bevilacqua, C. J. not participating. Barbara Hurst, Asst. Public Defender, Richard Gonnella, Inmate Legal Assistance Program, Office of Public Defender, for petitioner. Julius C. Michaelson, Attorney General, Judith Romney Wegner, Special Asst. Attorney General, for respondent.